 KING'S RIVER PINEKing's River Pine,a Unit of Wicks Forest Industries, aDivision ofWicks Forest Industries and CentralCalifornia District Council of Lumber,Productionand IndustrialWorkers on Behalf of Local Union3184,UnitedBrotherhood of ' Carpenters andJoiners of America,AFL-CIO,Petitioner.Case20-RC-12886December15, 1976299sions contained in her report, and a brief in supportof its exceptions.The Board has duly considered the Hearing Offi-cer'sReport on Objections and is of the opinion thattheEmployer's exceptions raise no material orsubstantial issues of fact or law which would warrantreversal of the Hearing Officer's recommendationthat the Employer's objections be overruled.2 Ac-cordingly, we shall issue the following:DECISION AND CERTIFICATION OFREPRESENTATIVEThe National Labor Relations Board has consid-ered objections to an election held on September 10,1975,1 and the Regional Director's report recom-mending disposition of same. On November 24, 1975,the Employer filed timely exceptions to the RegionalDirector's report with respect to all of the RegionalDirector's conclusions and his recommendations thatthe objections be overruled, and the Union becertified.On January 28, 1976, the Board ordered that ahearing be held for the purpose of receiving evidenceto resolve the issues raised by the Employer withrespect to the adequacy of the posting of the notice toemployees of the opportunity to vote and the timeand date of the election, and the failure of theRegional Office to make available to the employeesbilingual notices and ballots.Pursuant thereto, a hearing was held and, on March25, 1976, the Hearing Officer issued her Report onObjections. In her report, the Hearing Officer recom-mended to the Board that the Employer's objectionsbe overruled.Thereafter, on April 12, 1976, the Employer filedtimely exceptions to the Hearing Officer's conclu-1The election was conducted pursuant to a Stipulation for CertificationUpon Consent Election The tally was- 39 ballots for, and 32 against, thePetitioner,there was I void ballot and no challenged ballots2As to the Employer's objection that the Regional Director failed tofurnish bilingual notices and ballots for the election,we find that theEmployer has failed to present evidence that a substantial number of Spanishsurnamed employees could not read or understand English,and therefore,CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Central California DistrictCouncil of Lumber, Production and Industrial Work-ers on behalf of Local Union 3184, United Brother-hood of Carpenters and Joiners of America, AFL-CIO, and that, pursuant to Section 9(a) of theNational Labor Relations Act, as amended, saidlabor organization is the exclusive representative ofall the employees in the following appropriate unit forthe purposes of collective bargaining with respect torates of pay,wages,hours of employment, or otherconditions of employment:All hourly production and maintenance employ-ees employed by the Employer at its Auberry,California plant, but excluding office clericalemployees, truck drivers, confidential employees,guards and supervisors as defined in the Act.MEMBER PENELLO,dissenting:For the reasons set forth in my dissent inNorwest-ernProducts, Inc.,226 NLRB No. 127 (1976), Idisagree with my colleagues that there is a burden onany party - here the Employer - to presentevidence that a substantial number of Spanishsurnamed employees could not read or understandEnglish.the absence of bilingual ballots did not constitute sufficient grounds forsetting aside the election.SeeAlamo LumberCompany,187 NLRB 384(1970), where the Board found that neither party requested Spanish-Englishballots prior to the election, distinguishingMarriott-In-FlueServices Divisionof MarriottCorporationv.N.L.RB.,417 F.2d 563 (C.A. 5, 1969), andFibreLeather ManufacturingCorporation,167 NLRB 393 (1967)227 NLRB No. 46